Citation Nr: 1542292	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Crohn's disease, including as due to exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to January 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, to which by VBA Fast Letter 11-03, VA has assigned jurisdiction over all appeals involving a Camp Lejeune claim.


FINDINGS OF FACT

1.  The Veteran had active service between 1973 and 1976 at the U.S. Marine Corps Base Camp located in Lejeune, North Carolina and may be assumed to have been exposed to contaminated water while serving at this facility. 

2.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed Crohn's disease is attributable to the Veteran's active service or any incident of service, including as due to exposure to contaminated water at Camp Lejeune. 


CONCLUSION OF LAW

Service connection for Crohn's disease, including as due to exposure to contaminated water at Camp Lejeune, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in April 2010.  The Veteran was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  In addition, the Veteran was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified the Veteran of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as private treatment records dated from January 2007.  In November 2012, the Veteran submitted additional evidence including an opinion from a private physician.  Most recently, the Veteran submitted additional private treatment records together with his substantive appeal in February 2014.  The Veteran has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA compensation examination to substantiate the claim of service connection.  38 U.S.C.A. § 5103A.  The Veteran was afforded VA examinations in April 2011 and December 2013.  In addition, VA obtained VA medical opinions in November 2013 and in June 2014, which was an addendum to the December 2013 examination report. 

The Board notes that the Veteran's representative, in a statement dated in March 2015, requested that the Board secure an Independent Medical Opinion pursuant to the Board's authority as set out in 38 U.S.C.A. §§ 3.328 and 20.901(d).  In support thereof, the Veteran's representative asserts that the evidence is in conflict as to the relationship between contaminated water at Camp Lejeune and the current diagnosis.  As will be discussed below in greater detail, the evidence is not in equipoise in support of granting service connection for Crohn's disease, including as due to exposure to contaminated water at Camp Lejeune.  Accordingly, the Board chooses in its discretion to deny said request and allow this decision to proceed on the merits of the evidence currently before it. 

In recognition of the efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

An overview of the case indicates that the Veteran filed his application for VA disability compensation in April 2010.  He claimed that two disabilities, tinnitus and Crohn's disease, were related to his military service.  In a subsequent statement submitted in June 2010, the Veteran first asserted that his Crohn's disease is directly related to consumption of contaminated well water while stationed at Camp Lejeune, North Carolina.  A review of his DD214 form does indeed indicate that the Veteran was stationed at Camp Lejeune at the time of his separation.  Furthermore, in a letter submitted by the Veteran in March 2011 he states that he was stationed at Camp Lejeune for his entire active duty period, with the exception of basic training and hospital corps school in San Diego, California.  The Veteran estimates that he spent a combined period of two years at Camp Lejeune during his entire time in service.  In seeking medical treatment, his STRs likewise reflect that he spent much of his active duty period at Camp Lejeune. 

In a May 2011 rating decision, the RO denied service connection for Crohn's disease based on a review of the Veteran's service treatment records (STRs), private medical records, including an opinion from the Veteran's physician, and a VA examination report in April 2011.  Subsequently, in May 2011, the Veteran filed a Notice of Disagreement in which he contended that there is strong evidence of illness associated with the contaminants found in the water during his stationing at Camp Lejeune.  In a January 2014 Statement of the Case, the RO confirmed its denial of the claim after considering additional evidence in the file, including a private medical opinion submitted by the Veteran and a VA medical examination conducted in November 2013. Thereafter, in a substantive appeal received in April 2014, the Veteran argued that the two prior VA medical examinations relied upon by the RO provided opinions which did not take into consideration additional private medical records yet to be submitted by him, which he then submitted.  The RO subsequently requested that the examiner who conducted the November 2013 examination provide an addendum opinion which took into consideration the additional medical records submitted by the Veteran.  Following receipt of this opinion, the RO issued a Supplemental Statement of the Case in June 2014 in which it again confirmed the denial of the Crohn's disease claim. 

Moving on to the relevant evidence in the file, the Veteran's service personnel records show that he served on active duty at Camp Lejeune from September 1973 to January 1976.  The Veteran's entrance examination in July 1973 is silent as to any complaint or diagnosis relating to Crohn's disease, or symptoms thereof.  There is one complaint of and treatment for gastroenteritis in April 1975.  According to the STRs, the Veteran complained of nausea and diarrhea with pain in the lower quadrant, and was diagnosed with gastroenteritis.  The next day he was still having nausea and vomiting.  There was also some generalized abdominal tenderness.  The diagnosis was acute gastroenteritis.  On a follow up visit, the Veteran felt better, he was tolerating a diet, and diarrhea had declined.  The diagnosis was resolved gastroenteritis.  The Veteran's separation examination in November 1975 is silent as to any complaint or diagnosis relating to Crohn's disease, or symptoms thereof. 

For a chronic disease such as Crohn's disease to be shown to have been incurred in service, it is necessary for there to be a combination of manifestations sufficient to identify the disease entity, as opposed to merely isolated findings.  38 C.F.R. § 3.303(b).  Here, the STRs reflect one isolated instance of symptoms diagnosed as gastroenteritis, but no subsequent reporting of symptoms.  The separation examination does not indicate that the Veteran had any abdominal abnormalities.  Accordingly, based on the STRs alone, there is no affirmative evidence of the onset of Crohn's disease while in service, and service connection for Crohn's disease under 38 U.S.C.A. §§  1110, 1131;  38 C.F.R. § 3.303(a), is not established.  

Lay statements to the contrary can serve to rebut medical evidence unfavorable to a finding of service connection.  The Veteran asserted in a statement attached to his substantive appeal dated in February 2014 that he had gastrointestinal issues that started during his active duty.  He is competent to describe the symptoms of gastrointestinal issues, including those of Crohn's disease, and indeed the Veteran did report certain gastrointestinal symptoms while on active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's noting of the one report of gastrointestinal issues during service, without any additional support from STRs or other medical evidence, must be considered in light of the separation examination, which reported that the Veteran did not have any complaints or diagnoses related to a gastrointestinal illness, to include Crohn's disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The Board assigns more probative weight to the STRs, including the separation examination, as they were prepared by medical professionals and are unclouded by the significant expanse of time between the Veteran's service and his statement in February 2014.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting a conflicting cause).  In any case, Crohn's disease is not a simple medical condition the diagnosis of which the Veteran, a layperson, is competent to offer an opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Veteran was discharged from active service in January 1976.  According to post-service private treatment records submitted by the Veteran, the initial documentation of gastrointestinal problems occurred eight years later in February 1984, when the Veteran complained of bloody stools.  The Veteran did not have another complaint of gastrointestinal issues until March 1994, ten years later, when he complained again of bloody stools and was diagnosed with ulcerative colitis.  Following that diagnosis, his medical records reflect sporadic instances of gastrointestinal problems, diagnosed variously as ulcerative colitis, gastroenteritis, and probable Crohn's, in 1997, 2002, and 2004.  No additional diagnosis was forthcoming until April 2006, when the Veteran's private medical records first reflect a diagnosis of Crohn's disease. 

The Veteran has asserted as part of his VA disability claim that his symptoms began in service and continued to gradually worsen.  The post-service private medical records, reflecting as they do a history of intermittent gastrointestinal problems beginning in 1984 that increased in frequency up to the point when he was definitively diagnosed with Crohn's disease in 2006, do not support this assertion.  It should be noted that the lack of contemporaneous medical records is not an immediate bar to a finding of a continuity of symptomatology, but is merely a factor in the overall analysis.  See Buchanan, 451 F.3d at 1337 (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  The Board also emphasizes the eight-year gap in time between separation and the first reporting of symptoms, followed by another ten-year gap in time between the first and second reporting of symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The gap in time between service and reporting of symptoms, as well as the inconsistent reporting of said symptoms, is persuasive evidence tending to discount a finding of continuity of symptomatology. 

In weighing medical evidence against lay evidence to the contrary, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). Although the Veteran is competent to assert that his symptoms manifested continuously and progressively in his post-service life, this assertion lacks credibility because it is self-serving and inconsistent with the rest of the evidence of record.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For example, this assertion contradicts the Veteran's own statements on medical examinations including, specifically, a VA medical opinion in November 2013, in which he reportedly stated to an examiner that "his Crohn's symptoms began in the 1990's."  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for Crohn's disease based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now considers whether service connection for Crohn's disease, including as due to exposure to contaminated water at Camp Lejeune, may be established under 38 C.F.R. § 3.303(d) for direct service connection. As mentioned previously, the Veteran served on active duty at Camp Lejeune from September 1973 to January 1976.  VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). 

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id.

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  The NRC report used categories of potential disease "health outcomes."  The categories included:  (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The report found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  Gastrointestinal complaints, including Crohn's disease, are not listed as one of the 14 diseases with limited/suggestive evidence of an association.  The Board notes that the list of 14 diseases in the NRC report is not exhaustive. 

The list of diseases in the NRC report with a suggestive association to the chemicals present in the water at Camp Lejeune are analogous to those subject to presumptive service connection as listed in 38 C.F.R. § 3.309.  With that in mind, the Board notes that the Veteran is not precluded from asserting service connection for his Crohn's disease resulting from the chemicals he was presumably exposed to during his service at Camp Lejeune. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that a veteran's inability to utilize a presumptive service connection procedure does not foreclose proof of direct service connection under 38 C.F.R. § 3.303(d)). Therefore, even though Crohn's disease is not listed as one of the 14 diseases in the NRC report, the Veteran can still be granted service connection for Crohn's disease if there is sufficient evidence in the record that his Crohn's disease was incurred in service or the result of an occurrence in service. 

The Veteran's diagnosis of Crohn's disease was confirmed in a VA medical examination conducted in April 2011.  The examiner was unable to review the Veteran's claims file, but was able to do a physical examination and discuss the Veteran's medical history with him.  Furthermore, the examiner reviewed a document prepared by the U.S. Navy Marine Corps (presumably some iteration of the training letter discussed above) and noted that Crohn's disease is not one of the diseases listed in the NRC report.  Based on this evidence, the examiner opined that it is less likely than not that the Veteran's Crohn's disease was caused by or a result of exposure to contaminated water at Camp Lejeune.

The April 2011 examination was followed by a VA medical opinion in November 2013 as well as a new VA medical examination in December 2013.  In the November 2013 opinion, the examiner reviewed the claims file, including the Veteran's private medical records and the VBA Training Letter regarding Camp Lejeune claims, which contained the NRC report.  After confirming that no peer-reviewed studies have found a link between Crohn's disease and the chemicals that Camp Lejeune service members were allegedly exposed to pursuant to the NRC report, the examiner opined that "it is less likely as not that the veteran's Crohn's disease is due to or related to exposure to contaminated water at Camp Lejeune." 

The VA examiner in December 2013 conducted a physical examination of the Veteran and also reviewed the claims file and VBA Training Letter.  The examiner considered the long gap in time between the Veteran's military separation and his first reported symptoms of gastrointestinal complaints, and emphasized the paucity of evidence regarding symptoms of gastrointestinal complaints during service.  He concluded that the evidence in the claims file at the time did not provide the necessary nexus to connect the Veteran's current diagnosis to his service medical history.  Accordingly, he opined that "[i]t is less likely than not that [the Veteran's] current inflammatory bowel disease was caused by or a result of one or possibly two episodes of acute mild gastroenteritis that resolved with brief symptomatic treatment during Navy service." 

After the Veteran submitted additional private medical records, an addendum opinion was sought in June 2014 from the same VA examiner who conducted the December 2013 examination.  He noted that the Veteran did not lose weight during service, as would be expected of someone with gastrointestinal problems, including Crohn's disease.  Furthermore, he evaluated the private medical records submitted by the Veteran, and did not find definitive evidence of colitis until 1994, with a diagnosis of ulcerative colitis not coming until 2002.  The examiner further emphasized that "[e]ven if [the Veteran's] transient streaking of blood on the surface of the stool in 1984 is accepted as very early, very mild colitis, it would still have been onset 8 years after leaving the Navy..."  Finally, he reiterated that Crohn's disease has not been recognized as related to ground water contamination at Camp Lejeune and gastrointestinal symptoms are not on the list of disorders associated with Camp Lejeune environmental exposure.  Accordingly, in consideration of this evidence, he opined that the Veteran's current diagnosis is less likely than not incurred in service or caused by an in-service occurrence. 

When evaluating the credibility and viability of a VA medical examiner's opinion, the VA must ensure that the opinion is supported by sufficient evidence and that it does not necessarily rely solely on the claims file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  It must be clear from the examiner's statement that he or she considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  The examiner who conducted the December 2013 examination and provided the June 2014 addendum opinion is qualified by education and training to offer a medical opinion on the etiology of the Veteran's diagnosed gastrointestinal disorder.  The opinions he offered, based as they are on the Veteran's in-service and post-service medical history, an in-person examination and interview of the Veteran, a review of the VBA training letter on Camp Lejeune, and relevant medical literature, are highly probative of the determination as to whether the Veteran's current diagnosis was incurred in service or caused by an in-service occurrence. 

The above-discussed VA medical opinions are contrasted by two private medical opinions offered by the Veteran in support of his claim.  The first opinion, prepared in March 2010 by Dr. Levy, a private gastroenterologist, states that the Veteran is under his care for Crohn's disease.  Furthermore, he states that during the Veteran's military service "he was apparently exposed to several chemicals that may have had an impact on his health and current illness."  

This statement was not supported by any rationale or reference to any medical principles or literature, and is seemingly not based on a review of the claims file.  In any case, it is not couched in definitive terms and it merely demonstrates that the Veteran's Crohn's disease may possibly be the result of contaminated water during service.  In that regard, it is noted that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  While an absolutely certain determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related [to service] is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see also, Bloom v. West, 13 Vet. App. 185, 187 (1999)(a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.).  Thus, this opinion has little, if any, probative value on the critical question of the relationship, if any, of the Veteran's Crohn's disease to his period of service.  

The second opinion, prepared in November 2012 by a different private physician, Dr. Gilmore, states that he has reviewed the Veteran's medical history and US Marine Corps documentation regarding Camp Lejeune.  He notes that "there appears to be no genetic pre-disposition to forms of irritable bowel syndrome" in the Veteran's medical history and that "familial disposition is negative."  He then opines that the Veteran's Crohn's disease is more likely than not a direct result of his military service.  No further support, rationale, or citation to medical studies or literature is given for this statement. 

Where a probative medical opinion that discounts a veteran's assertion that an injury or disease is service connected is contradicted by a private medical opinion offered by the veteran, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).  

On the one hand, the opinion offered by the VA medical examiner who conducted the December 2013 examination and provided an addendum opinion in June 2014 is amply supported by evidence in the Veteran's record as well as a thorough review of the VBA Training Letter and associated literature regarding Camp Lejeune.  Not only did the examiner review the Veteran's STRs to see if there was evidence of chronic gastrointestinal complaints, he also reviewed all of the private medical records submitted by the Veteran to determine whether there was evidence of continuous symptomatology following service.  In addition, the examiner's opinion is consistent with the opinions offered by the April 2011 and the VA examiner who provided the November 2013 opinion.  Although it is true that the April 2011VA examiner did not have the claim file to review, his determination as to the etiology of the Veteran's Crohn's disease is credible, particularly as it was corroborated by the more recent opinions in December 2013 and June 2014.  The same can be said of the November 2013 opinion; although the examiner did not conduct a physical examination of the Veteran, he did base his opinion on a thorough review of the claim file and relevant medical literature, and his opinion is credible and supportive of the December 2013 and June 2014 opinions. 

By contrast, the opinion offered by the private gastroenterologist in March 2010 lacks credibility as it is not supported by any discussion of the Veteran's medical history or relevant medical literature.  The opinion merely states that the Veteran has been under his care for Crohn's disease, but fails to discuss how long that treatment has been ongoing or to explain the Veteran's history of complaints or treatment.  Moreover, although he states that the Veteran's exposure to chemicals at Camp Lejeune "may have had an impact on his health and current illness," he does not offer any probability statement (e.g., a statement regarding probability versus possibility), nor does he support his opinion with any sort of rationale.  While the March 2010 opinion from Dr. Levy, based as it is on an assumed review of the Veteran's claim file and his own expertise, offers some probative value, it ultimately ends up providing a mostly speculative insight into the etiology of the Veteran's Crohn's disease, as was previously discussed. 

Similarly, the opinion offered by Dr. Gilmore in November 2012 also lacks probative value.  To begin, the opinion is bereft of any discussion regarding the Veteran's medical history, either in-service or post-service.  Mention is made of the test results promulgated by the Navy regarding Camp Lejeune, but no acknowledgement is made of the fact that gastrointestinal problems, to include Crohn's disease, is not listed as one of the diseases found to have a link, suggestive or otherwise, to the chemicals that the Veteran was presumably exposed to during his posting at Camp Lejeune.  Notably, the opinion discusses the Veteran's predisposition for irritable bowel syndrome (IBS), but the Veteran has not been diagnosed with IBS.  

After a thorough review of the VA medical opinions and the private opinions the Veteran submitted in support of his claim, the Board assigns more probative weight to the opinions offered by the VA medical examiners than it assigns to the opinion of the private physicians and the Veteran's own lay statements.  Accordingly, the Board concludes that the Veteran's claim that his current diagnosis of Crohn's disease is related to his period of service, including as due to exposure to contaminated water at Camp Lejeune, must be denied under 38 C.F.R. § 3.303(d).




As the preponderance of the evidence is against the Veteran's claim of service connection for Crohn's disease, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking entitlement to service connection for Crohn's disease, including as due to exposure to contaminated water at Camp Lejeune, is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


